DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (USPN 2010/0080459 A1).

As to claim 1, Dai teaches a method for reducing brightness of images at least partially displayed in a display panel comprising:

adjusting grayscale value of each pixel of a current frame of image based on the grayscale mapping table corresponding to the previous frame of image to enhance a contrast ratio to determine an after-adjust grayscale value of each pixel of the current frame of image (see at least figs. 2-3, 5-7 and [0006], [0036]-[0037], [0050], [0056], [0059]-[0065], [0077], [0096]-[0100]);
determining one or more coefficients of grayscale reduction based on the after-adjust grayscale value of each pixel of the current frame of image (see at least figs. 2-3, 5-6 and [0032], [0034], [0065], [0066], [0073], [0081], [0093], [0097]); and
reducing grayscale of each pixel of a next frame of image based on the one or more coefficients of grayscale reduction and after-adjust grayscale values of corresponding pixels of the next frame of image (see at least figs. 2-3, 5-9, [0059]-[0068], [0073], [0081], [0090], [0093], [0099]).
However, Dai fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Dai because Dai teaches combining elements from various embodiments (see at least [0104-0016]). The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.



As to claim 3, Dai teaches the method of claim 2 (see above rejection), wherein the determining one or more coefficients of grayscale reduction comprises determining whether the grayscale distribution of the current frame of image meets a first criterion, and if the first criterion is met, determining a coefficient of grayscale reduction for at least some pixels of a next frame of image based on the average grayscale value and a correspondence relationship between different ranges of the average grayscale value and different preset coefficient of grayscale reduction values (see at least fig. 4 and [0056]).

As to claim 4, Dai teaches the method of claim 2 (see above rejection), wherein the determining one or more coefficients of grayscale reduction comprises determining whether the grayscale distribution meets a second criterion, and if the second criterion is met, determining different values of the coefficient of grayscale reduction respectively of each pixel in different grayscale ranges of the next frame of image based on a correspondence 

As to claim 5, Dai teaches the method of claim 3 (see above rejection), wherein the first criterion is met if the average grayscale value is smaller than a first threshold value, or if the average grayscale value is equal to or greater than a first threshold value and if a ratio of a difference between the maximum grayscale value and the minimum grayscale value over the maximum grayscale value is equal to or smaller than a second threshold value (see at least fig. 4 and [0056]).

As to claim 6, Dai teaches the method of claim 5 (see above rejection), wherein the coefficient of grayscale reduction is determined to be the preset coefficient of grayscale reduction value corresponding to the range of the average grayscale value of the current frame of image, wherein the higher is the range of the average grayscale value, the smaller is the preset coefficient of grayscale reduction value (see at least fig. 4 and [0056]).

As to claim 7, Dai teaches the method of claim 4 (see above rejection), wherein the second criterion is met if the average grayscale value is equal to or greater than a first threshold value and if a ratio of a difference between the maximum grayscale value and the minimum grayscale value over the maximum grayscale value is greater than a second threshold value (see at least fig. 4 and [0056]).



As to claim 9, Dai teaches the method of claim 8 (see above rejection), wherein the determining one or more coefficients of grayscale reduction further comprises obtaining a first preset coefficient of grayscale reduction value corresponding to the first grayscale range, a second preset coefficient of grayscale reduction value corresponding to the second grayscale range, and a third preset coefficient of grayscale reduction value corresponding to the third grayscale range, wherein the first preset coefficient of grayscale reduction value is smaller than the third preset coefficient of grayscale reduction value which is smaller than the second preset coefficient of grayscale reduction value, wherein the first preset coefficient of grayscale reduction value, the second preset coefficient of grayscale reduction value, and the third preset coefficient of grayscale reduction value are determined to be the coefficient of grayscale reduction respectively of pixels in the first grayscale range, the second grayscale range, and the 

As to claim 10, Dai teaches the method of claim 9 (see above rejection), wherein the first grayscale range is from 255 x (1-a) to 255 in grayscale and the second grayscale range is from 0 to 255 x a in grayscale, where a is a constant smaller than 1 (see at least [0035], [0049], [0058]).

As to claim 11, Dai teaches the method of claim 1 (see above rejection), wherein the determining a grayscale mapping table comprises: determining a grayscale histogram of a frame of image; performing equalization to the grayscale histogram to obtain an equalized grayscale histogram and a dynamic range extension parameter; and determining the grayscale mapping table based on the equalized grayscale histogram and the dynamic range extension parameter (see at least figs. 2-3, 5-9, [0061]-[0063], [0069], [0103]).

As to claim 12, Dai teaches the method of claim 1 (see above rejection), wherein the adjusting grayscale value of each pixel of a current frame of image comprises providing an adjustment ratio corresponding to each grayscale value in the grayscale mapping table and adjusting the grayscale value of each pixel of a current frame of image based on the adjustment ratio and the grayscale value in the grayscale mapping table (see at least figs. 2-9, [0051], [0056], [0059], [0063], [0069], [0079], [0082]-[0086], [0090]).


Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach:
“A data-processing apparatus for reducing brightness of images at least partially displayed in a display apparatus, the data-processing apparatus comprising:
a first processor configured to determine a grayscale mapping table corresponding to the previous frame of image;
a first adjuster coupled to the first processor and configured to adjust grayscale value of each pixel of a current frame of image based on the grayscale mapping table corresponding to the previous frame of image to enhance a contrast ratio;
a second processor coupled to the first adjuster and configured to determine an after-adjust grayscale value of each pixel of the current frame of image;
a third processor coupled to the second processor and configured to determine one or more coefficients of grayscale reduction based on the after-adjust grayscale value of each pixel of the current frame of image; and
a second adjuster coupled to the third processor and configured to reduce grayscale value of each pixel of a next frame of image based on the one or more coefficients of grayscale reduction and after-adjust grayscale values of corresponding pixels of the next frame of image.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551.  The examiner can normally be reached on Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        5/30/21

/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623